Citation Nr: 1719004	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-13 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychosis for the purpose of establishing eligibility for treatment.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to April 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 


REMAND

In a July 2016 letter, submitted after the issuance of the most recent supplemental statement of the case, the Veteran wrote that he had been and was treated currently for psychotic episodes at the Caldwell Clinic, a part of the Boise VA Medical Center.  The most recent treatment record from the Caldwell Clinic currently included in the claims file is dated November 27, 2015.  As the Veteran has indicated that there are outstanding VA treatment records, a remand is necessary to attempt to acquire them.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of treatment for the claimed psychiatric disability from the Boise VA Medical Center and Caldwell Clinic.

2.  After any further development made necessary as a result of this remand, to potentially include the scheduling of an additional VA psychiatric examination if deemed necessary after a review of any newly obtained treatment records, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

